Gardner, Presiding Judge.
This case is controlled on the issues now before this court by the ruling in Favors v. State, 95 Ga. App. 318 (97 S. E. 2d 613). In that case the wording of the sentence of the court was identical with that of the sentence of which complaint is made here. The issues there are identical with those involved in the instant case. This case came from the same trial court with the same trial judge presiding as in the Favors case. We are of the opinion that the Favors case had not been published when the instant case was tried, because the Favors case was decided by this court on March 15, 1957, and the instant case was tried at the August term.
The solicitor-general in the instant case requests us to review and overrule the Favors case. This we decline to do. The principles of law announced in the Favors ease have been sustained by the appellate courts of Georgia on numerous occasions. See Dixon v. Baughn, 149 Ga. 86, 87 (99 S. E. 34); Cooley v. Dixon, 149 Ga. 506 (101 S. E. 181); Cross v. Huff, 208 Ga. 392 (67 S. E. 2d 124) and cases cited therein; Taylor v. State, 84 Ga. App. 852 (67 S. E. 2d 828); and Fowler v. State, 85 Ga. App. 876 (70 S. E. 2d 599).
The trial court erred in attempting to revoke the purported probation sentence.

Judgment reversed.


Townsend and Carlisle, JJ., concur.